DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species III (figures 5A-6C and claims 1-5 and 7-10) in the reply filed on 23 November 2020 is acknowledged.  The traversal is on the ground(s) that a serious search burden would not take place between all three species.  This is not found persuasive because, as stated in the restriction requirement, the differences between the species would diverge the search, which is an increased search burden. Applicant admits that all three species are distinct species. The specifics of each species is what increases the search burden, thus the restriction requirement is necessary.
Regarding claim 8, claim 8 appears to be related to unelected species II (figures 3A-4C) where the mouth opening diameter 18 is larger than the base opening diameter 22. Therefore, claim 8 has been withdrawn from further consideration as being drawn to a non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Regarding claim 1, the applicant states “A container comprising: a double wall vacuum insulated body” and later states “a mouth located at a top end of the body” and “a base opening located at a bottom end of the body”. Although it is clear that “the body” is “the double wall vacuum insulated 
Regarding claim 9, the applicant states “the body includes a shoulder”. Although it is clear that “the body” is “the double wall vacuum insulated body”, examiner recommends keeping the claim terminology consistent in order to avoid any confusion with dependent claims 2-5 where “an inner body” and “an outer body” is introduced.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the outer body" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US 20120241446), in view of He (US 20170280919).
Regarding claim 1, Schwartz teaches a container (figure 2) comprising: a double wall vacuum insulated body (figure 2, reference 120 and paragraph 29: the body is vacuum sealed for insulated purposes) including: an electroplated stainless steel inner surface or a polished stainless steel inner surface (paragraph 12 and 23: body 120 can be made of stainless steel); an outer surface (figure 2, reference 115); a mouth located at a top end of the body (figure 2, near reference 109), the mouth having a mouth diameter (figure 2, near reference 109); and a base opening located at a bottom end of the body (figure 1 and 2, near reference 117), the base opening having a base opening diameter (figure 1 and 2, near reference 117); a removable top cap (figure 1 and 2, reference 105) including a top seal that seals the mouth (figure 1 and 2, reference 108); and a removable bottom cap (figure 1 and 2, reference 130) including a bottom seal that seals the base opening (figure 1 and 2, reference 125). Although not explicitly taught by Schwartz, a vacuum port on the outer surface of the body would be an 
Schwartz does not explicitly teach the outer surface of the body including a vacuum port. However, He does teach the outer surface of the body including a vacuum port (figure 5, reference 31 and paragraph 38: the evacuation hole 31 is the vacuum port).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Schwartz, to include a vacuum port, as disclosed by He, because including the vacuum port allows for vacuuming the air from the body to improve thermal capabilities of the container.
Regarding claim 5, Schwartz, in view of He, teach all of the claim limitations of claim 1, as shown above. Furthermore, He teaches the vacuum port is covered by an outer body of the removable bottom cap when the removable bottom cap is attached to the double wall vacuum insulated body (figure 5: vacuum port 31 is covered by outer body 17 of the bottom removable cap 11 when attached to the double wall vacuum insulated body 19).
Regarding claim 7, Schwartz, in view of He, teach all of the claim limitations of claim 1, as shown above. Furthermore, Schwartz teaches the mouth diameter is smaller than the base opening diameter (figure 2: the mouth diameter near 109 is smaller than the base opening diameter near 117).
Regarding claim 9, Schwartz, in view of He, teach all of the claim limitations of claim 1, as shown above. Furthermore, Schwartz teaches the body includes a shoulder that tapers to a narrower diameter towards the mouth (figure 2, top of reference 120 near 110) and a larger diameter towards the base opening (figure 2, top of reference 120 towards 117).
Regarding claim 10, Schwartz, in view of He, teach all of the claim limitations of claim 1, as shown above. Furthermore, Schwartz teaches a pressurized stream of water entering the double wall vacuum insulated body through either the mouth or the base opening has a clear path to exit the double wall vacuum insulated body through the other when the top cap and bottom cap are each removed from the double wall vacuum insulated body (figure 1 and 2 and paragraph 9: when the top cap 105 and bottom cap 130 are removed, a pressurized stream of water entering one end will have a clear path to the other end).

s 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US 20120241446), in view of He (US 20170280919), as applied to claim 1 above, and further in view of Mayer (US 20100288723).
Regarding claim 2, Schwartz, in view of He, teach all of the claim limitations of claim 1, as shown above. Furthermore, Schwartz teaches the bottom cap includes an inner body (figure 2, reference 133) around which the bottom seal is located (figure 2, reference 125 and paragraph 22). Furthermore, He teaches the bottom cap (figure 1 and 5, reference 11) includes an inner body (figure 1 and 5, top of reference 11 on which the threading is located) around which the bottom seal is located (figure 1 and 5, reference 15) and an outer body (figure 1 and 5, reference 17) spaced apart from the inner body (figure 5: top of reference 11 where the threading is located and outer band 17 surround the bottom portion 18 of body 17, this the inner body [top of reference 11 where the threading is located] and outer body [reference 17] are spaced apart from one another). 
Schwartz in view of He, do not explicitly teach the outer body spaced apart from the inner body to form a channel that receives the base opening. However, Mayer does teach the outer body (figure 2B, reference 212 and paragraph 35) spaced apart from the inner body (figure 2B, reference 226 and paragraph 35) to form a channel (figure 2B, reference 224 and paragraph 35) that receives the base opening (paragraph 35 and similar to embodiment shown in figure 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Schwartz, in view of He, to include the outer body spaced apart from the inner body to form a channel that receives the base opening, as disclosed by Mayer, because including the outer body spaced apart from the inner body to form a channel that receives the base opening allows for further sealing the bottom of the container to prevent leaks, as explained by Mayer (paragraph 35).
Regarding claim 3, Schwartz, in view of He and Mayer, teach all of the claim limitations of claim 2, as shown above. Furthermore, Mayer teaches the bottom seal includes at least one compressible 
Regarding claim 4, Schwartz, in view of He and Mayer, teach all of the claim limitations of claim 2, as shown above. Furthermore, He teaches the vacuum port is covered by the outer body of the removable bottom cap when the removable bottom cap is attached to the double wall vacuum insulated body (figure 5: vacuum port 31 is covered by outer body 17 of the bottom removable cap 11 when attached to the double wall vacuum insulated body 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER A PAGAN/Examiner, Art Unit 3735